               Case 1:03-md-01570-GBD-SN Document 5678 Filed 01/16/20 Page 1 of 1

                             BARASCH MCGARRY SALZMAN & PENSON
                                            ATTORNEYS AT LAW
MICHAEL A. BARASCH
                                                  1 1 P AR K P L A C E                                      LEE LONDON
                                                     S U I TE 1 8 0 1
 BARRY A. SALZMAN*                             NEW YORK, N.Y. 10007                                      MARIYA ATANASOVA
DOMINIQUE A. PENSON                                 (212) 385-8000                                         JAMES STEINER
    BRUCE KAYE                                      1-800-562-9190                                        JENNIFER JIMENEZ
                                                Fax No. (212) 385-7845
   SARA DIRECTOR                                                                                          REBECCA BRENMAN
   DANA CUTTING                                   www.baraschmcgarry.com                                   TRAVIS CARTER
 *ADMITTED IN NY & CT                                                                                      TREVOR TAYLOR


                                                    January 15, 2020


       VIA ECF

       The Honorable George B. Daniels                                     The Honorable Sarah Netburn
       United States District Court                                        U.S. Magistrate Judge
       Southern District of New York                                       United States District Court
       Daniel Patrick Moynihan United States Courthouse                    District of New York
       500 Pearl Street                                                    Thurgood Marshall U.S. Courthouse
       New York, NY 10007                                                  40 Foley Square
                                                                           New York, NY 10007


                  Re:    In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
                         Amin, et al. v. Islamic Republic of Iran, 20-cv-00412. (member case of Federal Insurance
                         Co., et al. v. al Qaida et al., No. 03-cv-06978 and Ashton, et al. v. al Qaeda Islamic
                         Army, et al., No. 02-cv-06977)
       Dear Judge Daniels and Magistrate Judge Netburn:

                As required by the Court’s October 28, 2019 Amended Order Approving Notices to Conform,
       Short Form Complaints and Notices of Amendment (ECF Doc. 5234), we submit this letter on behalf of
       the Amin Plaintiffs, who have filed a Short Form Complaint against the Islamic Republic of Iran (“Iran”)
       and write to request that the action be made part of this multi-district litigation (03 MDL 1570). We have
       also filed a Related Case Statement on the civil docket, explaining why the newly filed case is related to
       03 MDL 1570.

                We will be filing a motion for partial final default judgments against Iran for the Amin Plaintiffs
       in order to submit their applications to the United States Victims of State Sponsored Terrorism, which we
       hope to do on or before February 19, 2020, which is the last day for new claimants to file applications for
       consideration in the third round of payments.
                                                         Respectfully,


                                                         /s/ Barry Salzman
                                                         Barry Salzman
       cc:        All counsel via ECF
